     Case: 1:19-cr-00277 Document #: 93 Filed: 04/19/21 Page 1 of 1 PageID #:612

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 19, 2021:


       MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: Continued in−person sentencing hearing held. Defendant is in custody and
appeared in person with the assistance of counsel. Counsel for the government appeared in
person. The Probation Officer appeared by video. The Defendant was sentenced to a term
of 78 months in custody and 2 years of supervised release. The government and the
Defendant agreed on restitution in the total amount of $112,545.00, with individual
amounts as agreed on in a spreadsheet circulated before the sentencing. The government's
motion for Entry of Preliminary Order of Forfeiture [69] is granted without objection.
Judgment in a criminal case to follow. Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
